Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on August 6, 2019, which paper has been placed of record in the file.
2.        Claims 1-30 are pending in this application.



Information Disclosure Statement
3.        The information disclosure statement (IDS) submitted on April 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Election/Restriction
4. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
           Group I:  Claims 1-18 drawn to a system for managing consumer packaged goods, classified by category, classified in class G06K, subclass 9/628.
Group II: Claims 19-30 drawn to a method for managing an inventory of consumer packaged goods, classifying in class G06Q, subclass 10/06.
5.	The inventions are distinct, each from the other because of the following reasons:
           Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination “using a second recurrent neural network (RNN) to perform time series analysis on changes to current state anomalies as a function of time, thereby obtaining time series analysis results; and using the time series analysis results to predict at least one future state anomaly classification” (Claims 19-30) has separate utility. See MPEP § 806.05(d).  
6.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have different classification and have acquired a separate status in the art due to their recognized divergent subject matter and require a different field of search, restriction for examination purposes as indicated is proper.

7.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
June 3, 2021